Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting him of the crime of indecent exposure (Penal Law, § 1140). Judgment reversed on the law, information dismissed, and defendant discharged. The conviction rests solely upon the claimed confession of the defendant. The evidence is, therefore, insufficient (Code Grim. Proc. § 395) to establish the guilt of the defendant beyond a reasonable doubt. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.